                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

RYAN GOOKINS,                                   )
RICHARD RECTENWAL,                              )
INDIANA PRECAST, INC.,                          )
                                                )
                        Plaintiffs,             )
                                                )
                   v.                           )   No. 1:19-cv-00867-JPH-MJD
                                                )
COUNTY MATERIALS CORP.,                         )
CENTRAL PROCESSING CORP.,                       )
                                                )
                        Defendants.             )

    ORDER OVERRULING PLAINTIFFS’ OBJECTION, ADOPTING THE
 MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION, GRANTING IN
   PART AND DENYING IN PART DEFENDANTS’ MOTION TO DISMISS

      Magistrate Judge Mark Dinsmore has entered a Report and

Recommendation recommending that the Court deny Defendants’ motion to

dismiss Counts I and II, and grant Defendants’ motion to dismiss Count III.

Dkt. [56]. Plaintiffs object to the recommendation to dismiss Count III. Dkt.

[58]. For reasons stated below, the Court OVERRULES Plaintiffs’ objection,

dkt. [58], and ADOPTS the Report and Recommendation, dkt. [56].

Defendants’ motion to dismiss is therefore GRANTED in part and DENIED in

part. Dkt. [36].

                                            I.
                                      Applicable Law

      The Court will review recommendations on dispositive motions de novo.

Fed. R. Civ. P. 72(b)(3). The Court “may accept, reject, or modify the

recommended disposition.” Id.


                                            1
      Federal Rule of Civil Procedure 8(a)(2) “requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief.’” Erickson

v. Pardus, 551 U.S. 89, 93 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). But a

complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A facially

plausible claim is one that allows “the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id.

                                     II.
                       The Report and Recommendation

      Defendants moved to dismiss Plaintiffs’ complaint for failure to state a

claim. Dkt. 36. The Magistrate Judge issued a Report and Recommendation,

finding that Counts I and II were not barred by the statute of limitations or

Trial Rule 13(A). Dkt. 56. The Magistrate Judge further found that Plaintiffs’

conversion claim, Count III, was not plausible on its face because Plaintiffs

simply stated that “Defendants deprived Plaintiffs of ‘knowledge, skills, know-

how, relationships’ possessed ‘in their brain or otherwise’ through ‘false

statements.’” Id. at 10. The Magistrate Judge recommended that Count III be

dismissed without prejudice and that Plaintiffs be allowed to file a motion for

leave to amend their complaint within fourteen days of the final resolution of

the motion to dismiss. Id. at 11.

      The recommended disposition of Counts I and II is not objected to;

Plaintiffs object to the recommended disposition of Count III. Dkt. 58.



                                          2
                                       III.
                                     Analysis

      For purposes of ruling on Plaintiffs’ objection, the Court adopts the

Magistrate Judge’s recitation of the procedural and factual background

underlying Plaintiffs’ claims. Dkt. 56 at 2–3.

      Plaintiffs argue that the complaint, dkt. 29, pleads facially plausible

claims for conversion in Count III. Dkt. 58 at 1. Plaintiffs contend that “[b]y

alleging that the underlying lawsuit asserted intentional and unauthorized

ownership and control of Plaintiffs’ knowledge, skill-set and expertise (by way

of purchase under the Agreement) and sought a monetary judgment against

Plaintiffs for their use of the same, Plaintiffs pled plausible claims for

conversion under the Complaint.” Id. at 4. Further, Plaintiffs assert that

paragraphs 96, 101, 178, 184, 187, 202, 203, 241, and 242 of the complaint

include “specific facts and information on the unauthorized property, how it

was used, and when it was used.” Id.

      “Conversion, as a tort, consists either in the appropriation of the

personal property of another to the party’s own use and benefit, or in its

destruction, or in exercising dominion over it, in exclusion and defiance of the

rights of the owner or lawful possessor, or in withholding it from his

possession, under a claim and title inconsistent with the owner’s.” Computs.

Unlimited v. Midwest Data Sys., 657 N.E.2d 165, 171 (Ind. Ct. App. 1995).

      As the Magistrate Judge noted, the paragraphs in support of Count III do

not lay out facts that allow the Court to draw a reasonable inference that

Defendants are liable for conversion. Each of the paragraphs that Plaintiffs
                                          3
rely upon only repeat that Defendants advanced their previous underlying

lawsuit by making statements about owning Plaintiffs’ “knowledge, skill-set

and expertise.” Additionally, while alleging that Defendants appropriated or

exercised dominion or control over Plaintiffs’ “knowledge, skill-set and

expertise,” the complaint does not describe what is included in Plaintiffs’

“knowledge, skill-set and expertise,” or how this knowledge, skills, and

expertise were converted. The complaint does not state any set of facts that

amount to a tortious or criminal conversion by Defendants.

                                      IV.
                                   Conclusion

      For the reasons explained above, Plaintiffs’ objection to the Report and

Recommendation on Defendants’ motion to dismiss is OVERRULED, dkt. [58],

and the Magistrate Judge’s Report and Recommendation is ADOPTED in full,

dkt. [56]. Defendants’ motion to dismiss is therefore GRANTED in part and

DENIED in part. Dkt. [36].

      Plaintiffs may file a motion for leave to amend their complaint by

November 26, 2019.

SO ORDERED.

Date: 11/12/2019




Distribution:

Terri L. Bruksch
BARNES & THORNBURG, LLP (Indianapolis)
tbruksch@btlaw.com

                                        4
Robert L. Burkart
ZIEMER STAYMAN WEITZEL & SHOULDERS
rburkart@zsws.com

Joseph J. Jacobi
HANSEN REYNOLDS LLC
jjacobi@hansenreynolds.com

Jessica C. Mederson
HANSEN REYNOLDS LLC
jmederson@hansenreynolds.com

Danielle M. Nardick
HANSEN REYNOLDS LLC
dnardick@hansenreynolds.com

Thomas Storrs Reynolds, II
HANSEN REYNOLDS LLC
treynolds@hansenreynolds.com

John Patrick Shanahan
HANSEN REYNOLDS LLC
jshanahan@hansenreynolds.com

Clifford R. Whitehead
ZIEMER STAYMAN WEITZEL & SHOULDERS LLP
cwhitehead@zsws.com




                               5
